Citation Nr: 1635136	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  11-00 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for traumatic brain injury (TBI).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Stuart Sparker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1987 to March 1988 and from October 2003 to February 2005.  His service includes deployment to Iraq in support of Operation Iraqi Freedom during which he sustained injuries and was awarded the Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.   

The Veteran testified at a hearing before a Veterans Law Judge in November 2011 who later left the Board.  Notice of an opportunity for a new hearing was sent to the Veteran in March 2016.  The Veteran elected to appear for an in-person hearing at his local RO in an April 2016 response.

The Board remanded this case in May 2014 for additional development.  It now returns for appellate review. 


FINDING OF FACT

In August 2016, prior to promulgation of a decision in the appeal, the Board received a statement from the Veteran indicating that he wished to withdraw his appeal in its entirety.

CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran pertinent to the issue of entitlement to service connection for a TBI are met. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Appeal Withdrawn Per the Veteran's Request

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2015). 

As indicated, the Veteran perfected an appeal from a July 2009 rating decision. However, in a statement received in August 2016, the Veteran indicated that he wanted to withdraw the appeal.  He stated that the no longer wanted to meet with the travel Board or continue the appeal process and requested that his appeal be canceled.  

Once the Board received the Veteran's written and executed statement withdrawing his claim, there remained no allegations of error of fact or law for appellate consideration.  The Board does not have jurisdiction to review the service connection claim for a TBI; it is therefore dismissed. 38 U.S.C.A. § 7105(d)(5) (West 2014).


ORDER

The appeal seeking service connection for a TBI is dismissed.



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


